Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.
Response to Amendment
Claims 17-21, 23, and 25-33 are pending.
Reasons for Allowance
Claims 17-21, 23, and 25-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 17 recites “A device for cooling a blown film, with a device for applying liquid onto the outer wall of the blown film, wherein the film can be cooled with the liquid, wherein the liquid can be introduced between a tubular region and the blown film, wherein the blown film can be transported in a transport direction (z). with a single removal element for removing at least a part of the liquid from the blown film. wherein the removal element comprises an annular, flat strip consisting of an elastic material, and discrete points that surround at least parts of the blown film in the circumferential direction, wherein the removal element, viewed 
As noted in the Final Rejection mailed April 15, 2020, Ikeda (JP H02 128827) teaches the general structure with changeable water collecting plates 32, 33.
Stangl (US 3,958,913) and various other references, see Frische (US 2009/0304840), Schott (US 3,980,418), Bustin (US 4,408,970), Reinhold (US 4,793,790), and Planeta (US 5,441,395) each teach structures with multiple rigid elements facing an extruded film tube, the structures having an adjustable radius for tubes of different sizes, and expandable by pulling out from multiple points.
North (US 3,622,657; see Final Rejection mailed April 15, 2020) and Haley (US 3,775,523; col. 8 ll. 5-9) teach rubber as the material for the removal event to snuggly remove water without marring the surface of the extruded film tube.
The above references collectively teach the basic structure, moveable multiple rigid elements that surround an extruded film tube and can be retracted at multiple attack points, and a rubber removal element. These references do not teach pulling on a single rubber removal element at multiple attack points to expand the diameter to accommodate a larger extruded film tube.
Schachar (US 2001/0040735, 2004/0008419, 5,731,909, 5,744,274, 6,038,080, 6,246,528, 6,493,151, 6,930,838) and Schachar ‘104 (US 6,721,104) teach a fluid filled lens with a rim 110 that is connected by claims 108 to spindles of micrometers 106 that can be radially pulled back to stretch rim 110. The prior art accordingly teaches pulling on a single flexible annular element that is attacked at multiple discrete points to stretch it out.
However, the teachings of Schachar and Schachar ‘104 are in the context of water filled lenses that are circular rather than annular in shape and are not considered to be analogous art. Accordingly, further modifying the teachings of the prior art in view of Schachar or Schachar ‘104 such that the multiple attack points stretch out the annular rubber removal element of North requires impermissible hindsight bias. Goldenstein (US 2013/0161852) nearly bridges the analogous art gap with its teachings concerning a film guiding element that is retracted by an elastically deformable element, but the embodiments with a single film guiding element are not moved by elastically deformable elements that are moveable by pulling at multiple discrete points.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744        

/MARC C HOWELL/Primary Examiner, Art Unit 1774